Dissenting opinion of
Judge Sherwood.
This was a proceeding in the nature of a bill in chancery, instituted in the Circuit Court of St. Louis county by the Metropolitan Bank, to subject certain real estate to the payment of a certain promissory note executed by defendants, William F. Taylor and Lucy G., his wife, to one Joseph Geittier, and by him transferred to the bank; and it was claimed in the petition in the cause, that a certain undivided interest in said real estate was the separate estate of the wife, Lucy G., and therefore was charged with the payment of the debt specified in the note executed by herself and husband.
Charles Bobb, the father of Mrs. Taylor, and the trustee in whom the title' of the real estate was vested, was also made party defendant to the suit.
On the hearing of the cause, the deed, which conveyed the property above referred to, was read in evidence, from which it appeared; that Hannah Letcher had in the year 3845 con*453veyed said real estate to said Charles Bobb, (her son-in-law) “ In trust however for the sole use, benefit and behoof of-Mary TL Bobb, (wife of said Charles Bobb,) and of Charles L. Bobb, John H. Bobb and Lucy G-. Bobb, children of said Charles Bobb, and to their heirs, executors, administrators aud assigns forever; that they may have, hold and enjoy the same with all the rights, improvements, buildings, &c., separate from the said Charles Bobb, their respective husband and father, as their own, sole, individual and exclusive property. Aud the said Charles Bobb of the second part, trustee as aforesaid, shall hold said property for the sole benefit of the said Mary H. Bobb, wife of the said Charles Bobb, and Charles L. Bobb, John IT. Bobb, Lucy G-. Bobb, and to their heirs, aud shall obey their -written instructions in all things relating to said property ; shall rent, lease, mortgage, sell or dispose of the same, or any part thereof) for such consideration, to such person or persons, and in such manner, as they, the said' Mary H. Bobb, Charles L. Bobb, John IT. Bobb, and Lucy Gr. Bobb, their heirs or assigns, shall direct in-writing, "and the rents, profits' and moneys accruing from such disposition of said property, or any part thereof, he shall pay over to said Mary IT. Bobb, Charles L. Bobb, John IT. Bobb and Lucy G-. Bobb, or their order; and generally, and in all things, the said trustee, and his heirs and assigns, shall faithfully, according to the true intent aud meaning hereof, discharge! the trust herein created.”
This deed, which was signed and acknowledged by both the grantor and the trustee, afterwards, (in 1854, the wife, Mary IT. Bobb, having died the preceding year,) was so far reformed by a decree of the Land Court of St. Louis county, (which decree and accompanying papers were also read in evidence,) as to. obviate the necessity of written instructions and directions from the benejiciaries, who were then minors, prior to a sale or other disposition of the property in question by the trustee, and to permit him - to proceed in all respects as if no such clause making written instructions had ever been contained in the deed of trust. This was the only *454change of any practical importance, which the decree purports to effect. It was admitted in evidence, that at the time of the execution of the deed from Hannah Letcher to Charles Bobb, that Lucy Gf. Taylor, wife of her co-defendant, William F. Taylor, was an infant six months old. This was all the evidence. Whereupon the court found for defendants, and after motion for new trial being overruled, and exceptions taken, this case comes here by appeal.
There is only one question in this case, and that is, whether the deed from Hannah Letcher to Charles Bobb, as it was originally drafted, or as subsequently reformed, created a separate estate as to Lucy Gf. Taylor’s interest in the property conveyed. For although it was at one time held, that a separate estate could only be vested in a feme sole, as against a named or contemplated husband, and that such settlements upon single women, to the exclusion of the right of some future, but unknown husband, were inoperative ; yet that doctrine was effectually exploded in Tullett vs. Armstrong, and Scarborough vs. Borman, 4 Myl. & Cr., 377, by Lord Cottenham, who, as master of the rolls, had decided the case of Massey vs. Parker, 2 M. & K., 174, the strongest of the cases, in which was enunciated the adoption of the ruling first above mentioned. The new principle then asserted in those cases of Tullett vs. Armstrong, and Scarborough vs Borman, supra, was distinctly this:
That no matter when property was vested in a woman for her separate use, whether she were single or married, that such property would shift with her condition ; be at her disposal when single or discovert, and come anew into operation and vigoj, when marital relations were entered into. And that ruling, it would seem, has been adhered to, both in England and in this county. (Sto. Eq. Jurisp., § 1384; Newlands vs. Paynter, 4 Myl. & Cr., 408; Hawks vs. Hubback, 11 Law R., (Eq. Cas.,) 5.)
In determining whether a separate estate, as to any of the cestui que trusts other than the mother, was intended to be created by the deed from Hannah Letcher to Charles Bobb, *455that instrument must necessarily be considered in connection-with the decree and with the petition, whose undenied allegations furnished the basis for, and gave rise to, the decree. In making this examination, effort must be made to discover, if possible, the controlling words in the- deed, those which most strongly indicate the intention of the grantor, and then to ascertain, by a like scrutiny of the decree and its accompanying petition, whether any change, materially affecting the character or extent of the real estate, was effected by the decree ; and the circumstances surrounding the execution of the deed should not be altogether overlooked, nor the parties who were to be benefited by that instrument — a mother and three small children, two boys, the eldest not over ten years of age, and the youngést child, a girl, (now Mrs. Taylor,) only six months old.
With matters then in this situation, the deed is made, the controlling words of which evidently are “That they (referring t.o the wife and children) may have, hold and enjoy the same, (referring to the property granted,) with all the rights, improvements, buildings, &c., separate from the said Charles Bobb, their respective husband and father, as their own, sole, individual and exclusive property.”
This clause, I am confident, discloses the very gist of the grantor’s intention, and.sets up restrictions as to any rights, which Charles Bobb, “their respective husband and father,” might otherwise have acquired ; but raises no such barrier as against any one else whatever.
It is true that no technical words are necessary to the creation of a separate estate, but all the authorities agree, that the expression of the intention to do this must be clear and unequivocal. Judge Story (Story Eq. Jur., § 1381,) on this point says: “For the purpose must clearly appear beyond any reasonable doubt; otherwise the husband will retain his ordinary legal and marital rights over it,” (the property.) In Rudisell vs. Wotson, 3 Dev. Eq., 430, in considering'the effect oí a bequest to a married daughter in these words, “ to her and her heirs” proper use, C. J. Ruffin, speaking with regard *456to whether this expression raised 'a separate use, says: “I am not sure that -was not the meaning of the testator. I incline to think it was; but I am not sure it was. I conjecture so, because if he, (the testator) did not mean an absolute gift in the ordinary way, that is the next and most natural thing we could expect him to mean. But it will not do to guess. The husband cannot be excluded without plain recorded words or necessary implication. * * * * * Upon the whole therefore, although I think it more than probable, that the testator meant to exclude the husband, I am constrained to decide in favor of his right, because the conclusion is not manifest.” In Ashcraft vs. Little, é Ired., 236, after citing with approval the decision in the ease of Bn disell vs. Watson, the court, in passing upon the effect of a deed of gift to a married woman and her two sons, where the restrictive words used were, “But the said gift to extend to no other person,” held that these words did not create a separate estate in the wife, especially as they extended equally to the gift to the sons, and after citing a number of authorities say : “These cases abundantly show, that to exclude the husband the intention of the settler must be clear, certain and unequivocally declared. This certainty, it is said, exists in this ease by force of the words, “but the said gift to extend to no other person.” Taken by themselves they might have that effect; but coupled as they are with others preceding them, we do not think so.” And in speaking further of the intention of the donor in that case, the court say: “The husband cannot be deprived of his marital rights by conjecture however strong. There must be a certainty to that degree which shows, that the donor must have so meant, and could not have meant otherwise.”
In Brown vs. Clark, (3 Ves., 166,) where the testator had devised to his brother and sister, Mary Brown, certain sums of money, the interest to be equally divided between them, “the principal to be lodged in bank or some other secure place; at the death of my sister, Mary Brown, then one-half of the principal to be equally divided Between her children ; the husband *457of tlie said Mary Brown by no means to have any part whatever, bat to be entirely for the poor children,” it was contended, that those words created a separate estate in the wife as to her portion of the interest; but the court remarked uppn that point, “ It is said the words must mean that the husband shall have no part whatsoever of the interest before given ; otherwise they are unnecessary and superfluous. That is admitted ; but it is no uncommon thing for the testator to suppose, that the father would have the fingering of the money given to the children, and it might be inserted to prevent that.” And accordingly, there was a refusal by the court to declare that Mary Brown had a separate estate as to the interest on the money.
These cases, and a great number of others of like sort, abundantly show, that the courts will not suffer the marital rights of the husband under the common law to the property of his wife, whom he is bound to support, to be defeated by inferences or conjectures; that this doctrine of a woman’s separate estate, being a complete innovation on the common law, should not be given the loose rein of an nnguarded interpretation, but should be curbed by just and reasonable restrictions. Otherwise an innovation, once established, would soon become the prolific progenitor of a countless offspring.
And the courts do but hold the same views with regard to the particular innovation under consideration, that they do towards similar departures from legal rules ; as for instance, cases involving the doctrine of resulting trusts, or that of part performance.
For . the natural tendency of all these innovations, like that of breaches, is to widen ; and therefore the most cogent reasons arise to curb them within due bounds.
Mr. Hill, in his work on Trustees, (p. 421,) lays down the doctrine without any qualification, that “ The trust must be for the benefit of the wife, exclusive of any other person ; and a gift for the benefit of the children, as well as the wife, has been held not to create a trust for her separate use; although the terms of the gift would otherwise have been inopera*458tive.” But the authorities, cited in the note in support of the text, would, hardly seem to support the latter in all its broadness — though certainly having a bearing that way.
The circumstance however, that the mother is included with the children .in the same gift, should not be without its due weight in determining, whether general words, which were clearly and immediately applicable as against “ their respective husband and father,” should be so extended as to operate to the exclusion of the jus mariti of the husband 'of her, who at the time the gift took effect was only a six months’ infant.
That the donor intended to exclude the husband and father is manifest; that she so intended as to any other person is by no means “ clear” nor “ unequivocal.” And the meaning of the deed of gift still remains as when drafted, unless an alter-' ation therein"' was effected by reason of the decree, whose effect thereupon will now be considered.
And as before said, the petition is to be viewed in connection with the decree. It will be observed from the language of the petition, that Mary H. Bobb, the mother, was dead ; that she left two children in addition to those who were named, in the deed ; that all the children were still minors, and the trustee, being desirous of selling one of the pieces of the donated property, “ obtained legal advice to the effect, that as the said children of said Charles Bobb, the parties holding the equitable interest aforesaid, were minors under the age of twenty-one years, they could not legally give their written consent to sell the said lot of ground, so as to pass and convey the title in and by virtue of said deed drawn as aforesaid, and said plaintiffs aver, that the said scrivener made the said mistake, (alluding to the mistake made by the draughtsman, in inserting written instructions from the donees as necessary before the trustee could convey,) in drawing the said deed as aforesaid; and the said plaintiffs wish and are desirous, that the said real estate should be managed or disposed of in the way and manner which will be to their best interest and advantage, and that the original and avowed intention and under*459standing, as hereinbefore stated, of the said parties, who executed the said deed as aforesaid, should be carried out and fulfilled. They now apply for the aid of said court to reform the said deed, as aforesaid, so as to carry out and accomplish the said avowed intention, object and' understanding of the said parties as'aforesaid, &c.” “The avowed object and intent” of the donor, as appears from the petition, was .to convey the property precisely as it was conveyed, with the single exception, that no restrictions were to be placed on the trustee’s power of disposition. The blunder of the scrivener in that sole respect was the whole “ head and front of his offending,” and the only ground of the petitioners’ complaint.
It is true, that some loose language is employed in the petition and decree, but it must all be construed with reference to the point in hand, to the gravamen of the relief sought; and this is more especially the casé, as the decree sets forth with precision the particular mistake referred to, and then says: “The court doth therefore order, adjudge and decree, that said deed be reformed, and that said mistake in said deed be corrected, as asked for in said plaintiffs’ petition.” Conceding then, (for the sake of argument, and my remarks in that'regard are to be taken in that light) that the decree could have accomplished all that appellant claims it did, still I do not see how any different result, than the one already indicated, would follow; for no change is sought to be wrought but in the single particular I have mentioned, leaving the status of the parties to tiie deed otherwise untouched.
If Mrs. Bobb had remained alive at the time the reformation of the deed was attempted, is there anything in either the petition or decree, or circumstances of the parties, to show that that movement would not have been made? Not at all. The same necessity for “ written instructions” from the children in order to part with their interests would still have existed — and as a matter of course, the same reason for obviacing that necessity would still have existed.
Had the mother remained alive, she would only have been í mere formal party to the decree, for so far as her interests *460were concerned, there is no doubt but her power of appointment would have been effective.
This also goes to show, in addition to what has already been said, that no modification of the deed was attempted, except as to restrictions thrown around the trustee’s power of disposal.
But even if you take the decree just as it is, with all its surplusage, it makes no stronger case than that of Ashcraft vs. Little, supra; as the decree in this case, like the deed of gift in that, extends to the sons as well as to the daughter.
Whether then we regard the circumstances surrounding the parties at the time the deed was made, the language of the deed, its evident and clearly expressed intention, as contra-distinguished from a meaning based ‘on inferences or conjectures, or whether the very words of the decree are to govern, lean only come to the conclusion, that so far as the daughter,. Mrs. Taylor, was concerned, no separate estate was designed to be created by the deed, or was established by the decree. And it may not be improper to add, that, at the last March term of this court, the late Judge Ewing fully concurred in this opinion. I am for affirming the judgment.